Title: From George Washington to Robert Dinwiddie, 8 September 1756
From: Washington, George
To: Dinwiddie, Robert

 

[Winchester, 8 September 1756]
To The Honble Robert Dinwiddie Esquire; Governor of VirginiaHonble Sir,

I received your favours of the 19th 20th and 21st ultimo; and wrote immediately to the commanding officers of the Counties of Prince-William, Culpeper and Fairfax, to march their Drafts to this place. There are none of them yet arrived; nor do I know whether they are made. Your Honors letter of the 19th mentions, that I may enlist Servants agreable to the act of Parliament; but as I have not yet seen that, am at a loss how to proceed, until I receive your further orders, or a copy of the act.
It will occasion great murmuring and discontent to the masters, if they are not paid immediately for their Servants; so I hope your Honor will order them to make application to you for the money. When these points are settled, and I have received your Honors farther orders, I shall send out some Officers to recruit; it is the best, most expeditious, nay, only method I know of, now to recruit the Forces, as I doubt not we shall meet with as good success as our neighbourhood: and I am credibly informed, an Officer of the Regulars enlisted 30 in one day in maryland. I shall in the mean, recruit all that offer, to prevent their leaving the Colony. But shall be glad of farther instructions: a copy of the act I ought to have above all things. The men are much satisfied with the augmentation of their pay; but nothing will prevent their desertion; while they are kindly received and entertained thro’ the colony; and even under the eye of the Civil Magistrate. Perhaps a proclamation of pardon to all who would surrender themselves, and return to their Duty, might be of service: Those delivered to the Constables, are always suffered to escape, and no notice taken of it. All the necessaries I can get in the Colony, the men do not want for; but others indispensably necessary, can not be had.
We are in great want of Drums—I got one from Colonel Randolph—we have got no conveniences to mend old drums; tho’ we do the best with what we have; which I believe is scarcely more than four very bad ones to the whole Regiment and we have Drummers for all the companies learning. I shall be down

at the time your Honor directs, to wait on the Earl of Loudon—I am in hopes they can do without me in Napp’s affair. I have ordered Lieutenant Hall down to the day you appointed. The Quakers still remain here, and shall until the other Drafts are discharged. Thro’ the means of their officers chiefly I believe, the Rangers are quite averse to enlisting into the Regiment—Cockes tells them they are obliged to serve no longer than he commands them: and it was upon these terms they say, they enlisted; and that they will serve if they can continue under the command of their own captains. So they must be discharged, as the fund is exhausted: They are acquainted with the late encouragement, but nothing will engage them to enlist. I should be glad of express orders in this affair. It may be of service in engaging the Tusks to assist us, if the Nottoways are paid; and I refer them to your Honour for a consideration. The Indians are a very covetous people, and expect to be well rewarded for the least service. I am afraid military threats will not deter the pennsylvania Butchers from driving away the cattle. I would have been glad to have received particular directions concerning the provisions, as to the quantity, and where it must be deposited. I fear it is scarcely practicable to get Indians to go now to the Twightwees; I doubt not it would be of service, but how it is to be effected I know not; as we have no Indians in our assistance, but those expected from the southward. People here in general are very selfish; every person expects forces at his own door, and is angry to see them at his neighbours—I imagine they are much of the same stamp in Augusta.
I wish the new Commission for this county may have the intended effect: The number of Tippling Houses kept here, is a great grievance.
All the efforts which have been made here to raise the militia have proved ineffectual.
War having been proclaimed here and at Fort Cumberland; and the Guns from Rock Creek brought up some time ago: Ensign Fleming, in Captain Hoggs absence, will be wanted at his post; but your Honor will be pleased to do as you like in the affair. I am glad the Cherokes have determined to come to our assistance, and to hear of the firm attachment of them and the Catawba’s to our Interest—They will be of particular service; more than twice their number of white men. When they

arrive, which I pray may be soon, we may deal with the French in their own way; and by visiting their country, will keep their Indians at home. I sent off Expresses to enquire for Fuzees for them—Have not yet heard from Colonel Mason—In Fredericksburgh I am informed, there are about 29—Mr Hunter of that place informs me that Mr George Braxton has at least 500 very good, light and fit for Indians. I shall send immediately to Fort Cumberland for a sufficient quantity of the Stores. Our men are very much harrassed in endeavouring to protect the Frontiers; which the great extent of territory renders impossible to be done properly, with our small numbers—But we have been happy in being tolerably peaceable, and holding our own of late; while maryland & pennsylvania fly in the utmost consternation. The frontiers of maryland are abandoned for many miles below the blue-ridge, as low as Frederick-town; thro’ which place I am credibly informed, no less than 350 Waggons, transporting the affrighted families, passed in the space of three days; by which means, potomack-river, which is now our frontier, is deserted on the maryland-side 40 miles below Conogochieg, and as much in a paralel, below Winchester; and is now more than any, the theatre of Blood-shed & cruelty. Those Indians who are now coming, should be shewed all possible respect, and the greatest care taken of them; as upon them much depends. ’Tis a critical time—they are very humoursome, and their assistance very necessary! One false step might not only lose us that, but even turn them against us—All kinds of necessary Goods, &c. should be got for them.
If your Honour does not care to trouble yourself about it, and please to give me orders, and furnish me with money or Letters of Credit (for our paper-money passes to great disadvantage; and the Committee will not agree to provide those necessaries, as they expect Indian affairs come more properly under your regard) I will get them immediately from Philadelphia; which is the only place that I know of that we can possibly be supplied from.
Sometime ago I wrote to your Honor about Jenkin’s pay, which you then ordered me to advance—but as the Committee have ordered that £6.10, which I paid him, should be got back, I thought proper to acquaint your Honour with it; as I must bring it in now as a private charge against your Honor—it being

disallowed in my accompt. I have also paid the Expresses with the Declaration of War and the Proclamation concerning La Force—which I shall include in the same accompt, and settle with your Honour at meeting. Your Honor mentions that when the Drafts are discharged, the number of Officers must be reduced—It is true, we have a greater number than is necessary for that of the men, at present; but as it is absolutely necessary to keep the Forces, and a larger number than we now have, I think some means should be fallen upon to augment them. and altho’ the officers have not complied with their promises, I will venture to say they did it as well as any after appointed will do, unless some scheme is fallen upon, and a better foundation for recruiting—and as the most of our present corps are Gentlemen of Family, and have now been sometime in the Service I fear we should exchange for the worse, if we aim at a change. I think it highly necessary some vigorous measures should be taken to engage or compel the Deserters to return to their Duty. It certainly would be of service, were the Kings attorneys in the several counties, ordered to prosecute all who harbour them, without respect of persons. The immediate loss we suffer for want of their services, is greater than the prejudice they do the Service in general thro’ the Country, by asserting falshoods of the ill treatment they received from their officers, and the great want of every thing in the Regiment except bad usage. This they do, in order to gain the compassion of credulous people, who immediately receive them with open arms—listen to their complaints—and industriously propagate them thro’ the Country, and screen the Offenders from Justice! There is one Crisp here, a Ship-Carpenter; who says he was enlisted by your Honour at 2/ per day. He is of no service to us now, and I should be glad to know what must be done with him—and who is to pay his wages? For the committee I know will grudge him 2/ per day; for which we received no equivalent service of any kind.
As it seems uncertain when the Assembly will meet—I think it my indispensable duty to observe to your Honour, the bad consequence that may arise from want of proper measures to reinforce the Regiment, or to keep up a sufficient strength for the protection of the Frontiers, when the Drafts are to be discharged in December. The timorous disposition of the Inhabitants occasions much confusion and trouble; and constantly are

for flying off on the least noise or report of danger. and if they are lessened in their notions of security by a reduction of our Forces, what must then be the event?
The only body of Inhabitants is now, and has for sometime past been settled on the South-Branch: and it is with the greatest difficulty they can be prevailed upon to stay—Should they once give way, we shall not have a soul betwixt this and Fort Duquesne, except what few Soldiers are contained in the little forts on Pattersons Creek.
At present, Affairs are still and peaceable—but how long they will remain so, is uncertain. The French, flushed with so much success in all their attempts hitherto, may have some grand scheme in view; and surprize us, as in that most unlucky affair of Oswego—which I heartily wish may be yet groundless.
These letters enclosed will shew your Honor what obstacles we meet with in enlisting Servants; and as I expect opposition will be made in every place I send to recruit at—I beg your Honor would be peremptory and particular in your instructions relative to this affair—both as to masters and Majistrates.
Mr Jones is just come to town from Augusta, who informs me, no account of the Cherokes is yet known of in that County; so that we need not look for them these two or three weeks yet. I am Honble Sir Your &c.

G:W. 
Winchester, September 8th 1756.    

